Citation Nr: 1522474	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-10 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sarcoidosis with asthma, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for left foot fracture.

4.  Entitlement to service connection for residuals of status post right rotator cuff surgery.

5.  Entitlement to service connection for depression.

6.  Entitlement to a total disability rating based upon individual unemployability (TDUI) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.G.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In the October 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for sarcoidosis with asthma.  In the February 2010 rating decision, the RO, in pertinent part, denied service connection for diabetes, left foot fracture, residuals of right rotator cuff surgery, depression, and entitlement to TDIU.  

In August 2014, the Veteran and his daughter, S.B.G., testified before the undersigned Veterans Law Judge via video conference.  A portion of the transcript is associated with the Virtual VA claims file.  

In this regard, the Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a copy of the August 2014 Board hearing transcript, as noted, while the remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, in August 2014, the Veteran and his daughter, S.B.G., testified before the undersigned Veterans Law Judge (VLJ) via video conference.  The transcript reflects that, shortly after beginning the hearing, the VLJ went off the record to discuss a matter with the Veteran and his representative; however, when she attempted to resume the hearing and return to the record, the subsequent testimony was not recorded.  Instead, the transcript reflects that the tape was ended and the hearing was adjourned.  

Because the entire hearing was not properly recorded and transcribed, the Veteran was given an opportunity to request a new hearing.  In May 2015, the Veteran, through his representative, requested that he be afforded another video conference hearing.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board video conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




